Case: 20-1865   Document: 44     Page: 1   Filed: 03/01/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     FINALROD IP, LLC, R2R AND D, LLC, DBA
                   SUPEROD,
               Plaintiffs-Appellants

                            v.

  JOHN CRANE, INC., JOHN CRANE PRODUCTION
 SOLUTIONS, INC., ENDURANCE LIFT SOLUTIONS
                      INC.,
               Defendants-Appellees
              ______________________

                       2020-1865
                 ______________________

    Appeal from the United States District Court for the
 Western District of Texas in No. 7:15-cv-00097-ADA, Judge
 Alan D. Albright.
                   ______________________

                 Decided: March 1, 2021
                 ______________________

     JOHN DAVIS HOLMAN, Matthews, Lawson, McCutcheon
 & Joseph, PLLC, Houston, TX, argued for plaintiffs-appel-
 lants. Also represented by TERRY JOSEPH, DAVID LODHOLZ.

    TIMOTHY J. CARROLL, Dentons US LLP, Chicago, IL, ar-
 gued for defendants-appellees.  Also represented by
 RICHARD FENTON.
Case: 20-1865    Document: 44      Page: 2      Filed: 03/01/2021




2                         FINALROD IP, LLC   v. JOHN CRANE, INC.



                  ______________________

    Before PROST, Chief Judge, CLEVENGER and HUGHES,
                      Circuit Judges.
 PROST, Chief Judge.
     Plaintiffs-Appellants Finalrod IP, LLC and R2R and D,
 LLC, dba Superod (collectively, “Superod”) sued Defend-
 ants-Appellees John Crane, Inc., John Crane Production
 Solutions, Inc., and Endurance Lift Solutions Inc. (collec-
 tively, “John Crane”) for patent infringement. Superod al-
 leged that John Crane’s Series 200 end fitting (“S200”) and
 Series 300 end fitting (“S300”) each infringe U.S. Patent
 Nos. 9,045,951 and 9,181,757.
     The district court granted two Daubert motions filed by
 John Crane: (1) a motion to exclude Mr. Hetmaniak, Su-
 perod’s technical expert, from testifying as to whether the
 S200 or S300 meets four of the disputed limitations (collec-
 tively, “the four limitations”) 1 and as to whether the S300
 meets the compressive-forces limitation; and (2) a motion
 to exclude Mr. Reading, one of Superod’s damages experts,
 from testifying as to reasonable royalty damages pertain-
 ing to the S300. In view of these rulings, the parties stip-
 ulated to a final judgment of noninfringement. See J.A. 1.
 This appeal followed. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
     On appeal, Superod challenges the district court’s rul-
 ings on both motions. “Whether proffered evidence should



     1   The four limitations include that the devices “com-
 pensate for the back pressure associated with the sucker
 rod,” that the wedge-shaped design “define[s] a . . . distri-
 bution of force,” the “ratio” limitations, and the “obtuse”
 limitation. See J.A. 3005–14.
Case: 20-1865       Document: 44     Page: 3   Filed: 03/01/2021




 FINALROD IP, LLC   v. JOHN CRANE, INC.                       3



 be admitted in a trial is a procedural issue not unique to
 patent law, and therefore we review the district court’s de-
 cision whether to admit expert testimony under the law of
 the regional circuit,” here the Fifth Circuit. Micro Chem.,
 Inc. v. Lextron, Inc., 317 F.3d 1387, 1390–91 (Fed. Cir.
 2003). The Fifth Circuit “reviews the admissibility of ex-
 pert testimony for abuse of discretion.” Primrose Operat-
 ing Co. v. Nat’l Am. Ins. Co., 382 F.3d 546, 561 (5th Cir.
 2004).
      We conclude that the district court abused its discre-
 tion in only one respect: it failed to articulate an explana-
 tion for its ruling in excluding Mr. Hetmaniak’s testimony
 pertaining to the four limitations. See, e.g., Certain Under-
 writers at Lloyd’s, London v. Axon Pressure Prods. Inc.,
 951 F.3d 248, 269–70 (5th Cir. 2020); see also City of Po-
 mona v. SQM N. Am. Corp., 866 F.3d 1060, 1069 (9th Cir.
 2017) (explaining that “a district court abuses its discretion
 when it fails to provide any analysis or explanation for its
 decision regarding expert testimony under Daubert” (inter-
 nal quotation marks omitted)); Chao v. Gunite Corp.,
 442 F.3d 550, 559 (7th Cir. 2006) (“We have said that a
 court excluding expert testimony must articulate with rea-
 sonable specificity the reasons why it believes the testi-
 mony is insufficiently reliable to qualify for admission,
 because otherwise the lack of such explication makes it dif-
 ficult (or impossible) for us meaningfully to review the
 court’s decision.” (internal quotation marks omitted)); Ro-
 driguez v. Riddell Sports, Inc., 242 F.3d 567, 581 (5th Cir.
 2001) (explaining that “the court must articulate its basis
 for admitting expert testimony”). Under the circumstances
 of this case, the appropriate course of action is to vacate the
 district court’s exclusion of such testimony and remand for
 the court to “examine afresh the admissibility of [the] ex-
 pert testimony and give reasons for its decision.” See
 Lloyd’s, 951 F.3d at 270.
     The district court did not abuse its discretion in reach-
 ing any of its other determinations raised on appeal.
Case: 20-1865    Document: 44     Page: 4      Filed: 03/01/2021




4                       FINALROD IP, LLC    v. JOHN CRANE, INC.



 Accordingly, we affirm the district court’s rulings in all
 other respects.
    AFFIRMED-IN-PART, VACATED-IN-PART, AND
                  REMANDED
                          COSTS
     No costs.